UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1646


MICHAEL ALETUM,

                    Plaintiff - Appellant,

             v.

KELLY SERVICE STAFFING AGENCY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at
Baltimore. George L. Russell, III, District Judge. (1:19-cv-01973-GLR)


Submitted: October 22, 2020                                 Decided: November 10, 2020


Before FLOYD and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael Aletum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Aletum seeks to appeal the district court’s order dismissing his suit without

prejudice for failure to comply with a court order. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed. In civil cases, parties have

30 days after the entry of the district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the appeal period under Fed. R. App.

P. 4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing

of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551

U.S. 205, 214 (2007).

       The district court entered its order on May 5, 2020. Aletum filed the notice of appeal

on June 10, 2020. Because Aletum failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2